Order entered February 20, 2015.




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01585-CV

                             SUSAN ANN FISHER, Appellant

                                             V.

MEDICAL CENTER OF PLANO, CYNTHIA CARTER, ANN W. HANDLEY, R.N. AND
                 RAY J. DELGADILLO, R.T., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-01024-2014

                                         ORDER
       Before the Court is appellant’s February 17, 2015, letter, which we treat as a motion,

requesting an extension of time to respond to appellees’ motion to dismiss. We GRANT the

motion and ORDER appellant to file her response to the motion to dismiss no later than March

9, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE